This matter is before the court on appeal from the Erie County Court of Common Pleas, Juvenile Division, which adjudicated appellant a delinquent for the charge of rape and committed him to the custody of the Department of Youth Services for a minimum term of one year and a maximum not to exceed the age of twenty-one. Appellant asserts the following assignments of error:
  "I.  IT IS CONTRARY TO LAW AND AN ABUSE OF DISCRETION FOR THE TRIAL COURT TO FAIL TO CONSIDER THE FELONY SENTENCING GUIDELINES UNDER O.R.C. 2929.11 AND  2929.12, OR FAIL TO MAKE A RECORD OF SUCH CONSIDERATION.
  II. IT IS CONTRARY TO LAW AND AN ABUSE OF DISCRETION FOR THE TRIAL COURT, AFTER CONSIDERING THE FELONY SENTENCING GUIDELINES, TO ORDER APPELLANT INTO THE CUSTODY OF THE OHIO DEPARTMENT OF YOUTH SERVICES WHEN APPELLANT HAS SUCCESSFULLY COMPLETED A RESIDENTIAL TREATMENT PROGRAM AND PROBATION, AND THE OFFENSE PRE-DATES SAID TREATMENT PROGRAM AND PROBATION."
In his first assignment of error, appellant contends the court erred in not considering the felony sentencing guidelines found in R.C. 2929.11 and 2929.12. In his second assignment of error, appellant contends that the court's commitment is contrary to the felony sentencing guidelines.
Appellant's argument is based on the erroneous assumption that he was convicted of a criminal act. It is well settled that:
  "[D]elinquency has not been declared a crime in Ohio and the Ohio Juvenile Act is neither criminal nor penal in its nature, but is an administrative police regulation of a corrective character. Proceedings instituted in a Juvenile Court are not criminal in nature nor are they conducted with the objective of convicting a minor of a crime and punishing him, therefor; they are informal hearings through a medium of the Juvenile Court to determine whether the child needs intervention of the state as guardian and protector of his person." In Re L. (1963), 92 Ohio Law. Abs. 475.
As R.C. 2929.11 and R.C. 2929.12 only apply to felony criminal convictions, they are not applicable to this case. Accordingly, appellant's first and second assignments of error are found not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining, and the judgment of the Erie County Court of Common Pleas, Juvenile Division, is affirmed. Costs assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist.Loc.App.R. 4
Peter M. Handwork, P.J.
Melvin L. Resnick, J.
James R. Sherck, J.
CONCUR.